Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on October 12, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  as to claim 1, line 12, “space” should be “a space”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“enclosing member” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (US 2012/0206583, hereinafter “Hoshi”) in view of Kawachi (JP 200694955, cited by Applicant; all citations from the machine language translation provided herewith).
As to claim 1, Hoshi disclose an imaging unit comprising: 

a circuit board (circuit boards 33b,33c,33d, Fig.6B) that includes a connection electrode (land portion 46 on front surface of 33b, best shown in Fig.5B) electrically and mechanically connected to the sensor electrode through a bump on a front surface of the circuit board (land portions 46 on back of board 33a and front of board 33b are connected by a solder ball (bump), [0063],[0081], Fig.6C);
an enclosing member (device frame 38, Fig.3) configured to enclose the semiconductor package; and
a first filler (sealing resin 43) that is filled in space enclosed by the enclosing member (as shown in Fig.3).
 Hoshi fails to disclose a second filler that is filled on a joint surface between the semiconductor package and the circuit board, and that has a smaller linear expansion per unit length at sterilization temperature than that of the first filler.  In the same field of endeavor, Kawachi teaches an analogous imaging unit (Fig.3) for use at the distal end of an endoscope Figs.1,2, [0001]) wherein a first filler (sealing resin 46b Fig.4) fills the space enclosed by the tube 36 (Fig.4, [0035]).  Kawachi teaches to provide an additional filler (sealing resin 46a) that surrounds and encompasses all of the space around the circuit boards and electronic components (44,48,48a, Fig.4) to seal and protect such boards and components from damage ([0031]).  Kawachi further teaches that the second filler should have a smaller linear expansion per unit 
	As to claim 3, the circuit board includes: a first board (board 33b,33c, Fig.6B) in which a first connection electrode (as already mentioned above, land portion 46 on front surface of 33b, best shown in Fig.5B) and a second connection electrode (land 46 on back surface of 33c, best seen in Fig.5C) are formed on a front surface and a back surface of the first board, respectively, and in which the first connection electrode on the front surface of the first board is electrically and mechanically connected to the sensor electrode of the semiconductor package (as mentioned above with respect to claim 1); and a second board (board 33d, Fig.6B) in which a third connection electrode (land 46 on front surface, best seen in Fig.5D) is formed on a front surface of the second board and a cable connection electrode (land 46 extend along the side surface of board 33d, best shown in Figs.4, 5D) is formed on a side surface of the second board, and in which the third connection electrode is electrically and mechanically connected to the second connection electrode of the first board (Fig.6C, [0063], solder 46b between boards), an electronic 
	As to claim 4, the second filler is filled at a joint portion between the first board and the second board, and in the recessed portion (as mentioned above with respect to claim 1).
	As to claim 10, Hoshi in view of Kawachi, as set forth above with respect to claim 1, disclose an endoscope comprising an insertion portion in which the imaging unit according to claim 1 is arranged at a distal end of the insertion portion (see Figs.1,2 of Hoshi).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (US 2012/0206583, hereinafter “Hoshi”) in view of Kawachi (JP 200694955), as set forth above with respect to claim 1, and further in view of Kawasaki et al. (US 2015/0069596, hereinafter “Kawasaki”).
Neither Hoshi or Kawachi teach that a viscosity of the second filler before hardening is smaller than a viscosity of the first filler before hardening.  However, one of ordinary skill would recognize that there are only three potential options regarding the relative viscosities of the first and second fillers: 1) the viscosities are the same; 2) the viscosity of the second filler is smaller than the viscosity of the first; or 3) the viscosity of the second filler is larger than the first.  . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100073470 A1	Takasaki; Kosuke—Fig.2, note two different resins 92,94.
US 6547721 B1	Higuma; Masakazu et al.-Fig.4, note various fillers between substrates and components.
US 20120184646 A1	SUMITA; Kazuaki et al.—desirable filler has low linear expansion and low viscosity, [0004].
US 20120126434 A1	Koda; Masaya— desirable filler has low linear expansion and low viscosity, [0003]
US 20090021618 A1	Schwarz; Peter et al.—note imaging unit construction
US 20120104230 A1	Eismann; Dirk et al.—note imaging unit construction

US 5879285 A	Ishii; Hiroshi—note imaging unit construction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795